t c memo united_states tax_court estate of dorothy b foote deceased john brumder and carol collins personal_representatives petitioner v commissioner of internal revenue respondent docket no filed date james william callison and jeanne m coleman for petitioner frederick j lockhart jr and john a weeda for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a dollar_figure deficiency in the federal estate_tax of the estate of dorothy b foote following concessions the sole issue for decision is the fair_market_value after application of the appropriate blockage discount of big_number shares of applied power inc applied power or the company class a common_stock applied power stock held by dorothy b foote's decedent revocable_trust the trust as of date the date of decedent's death all section references are to the internal_revenue_code as amended and in effect at decedent's date of death and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulations of facts are incorporated in our findings by this reference on the date of her death date decedent was a resident of martin county florida john brumder and carol collins were duly appointed co-personal representatives of decedent's_estate mr brumder resided in boulder colorado and ms collins resided in longmont colorado at the time the petition in this case was filed the applied power stock applied power incorporated in is an international manufacturing and distribution company that supplies equipment for various motion and position control applications to a variety of industries including construction transportation natural resource aerospace and defense its stock is traded on the new york stock exchange nyse applied power's operations are divided into two groups group distributed products rnerpac gb electrical engineered solutions power---packer apitech barry controls products hydraulic high force tools production automation components and accessories electrical contractor tools as well as consumable products for electrical construction repair and remodeling hydraulic actuation systems for the transportation medical equipment and agricultural eguipment markets blectrohydraulic control valves and systems for automotive and mobile equipment manufacturers standard and customized shock vibration and noise solution components and systems during applied power made the following announcements date date date date date date date from date traded as follows announcement applied power completes sale of barry control's helicopter products to lord corporation net cash proceeds of dollar_figure million brarnings report for the second quarter ended date net sales up net_income up for the quarter rarnings report for the third quarter ended may net sales flat net_income up for the quarter wright line inc a subsidiary of applied power sells its european business to carter-parratt ltd applied power's gb electrical unit acquires palmer industries inc transaction valued at approximately dollar_figure million applied power signs contract of sale for real_estate at wright line's u s headquarters and manufacturing operations for dollar_figure million rarnings report for year ended aug net sales up net_income down for the year to date applied power stock applied power inc nyse transactions--1993 date high low close volume dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure big_number big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number date e h- d dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure close dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure volume big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number date date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure low applied power nyse transactions---1994 close inc close volume big_number big_number big_number big_number big_number big_number volume big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number date high low close volume big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure big_number at the date of decedent's death date the trust held among other assets big_number shares of applied power common_stock constituting approximately percent of that class of outstanding_stock big_number shares shares of applied power stock did not trade on the date of decedent's death the average of the mean trading prices of applied power stock for the last trading day preceding decedent's death date and for the first trading day following decedent's death date was dollar_figure5 per share thus based on a valuation of dollar_figure5 per share the value of the big_number shares of stock in issue was dollar_figure before any blockage discount research reports robert w baird co inc baird an investment banking firm located in milwaukee wisconsin followed applied power on date baird issued a research note the baird april report which stated that after months of restructuring’ applied power was poised to benefit from an economic recovery in its end markets but that difficult european and asian markets will likely keep a lid on stock performance until fiscal in its april report baird rated the stock of applied power on a scale of to as a hold-3 higher risk meaning a recommendation to hold the stock on date baird issued another research note the baird june report on applied power baird maintained its hold-3 rating for applied power's stock but the report noted that applied power's third quarter earnings would exceed baird's prior estimate the report also discussed positive developments for several of the applied power operating divisions although cautious with respect to earnings for the remainder of fiscal and for the first half of fiscal the baird june report projected that applied power would have significant operating leverage and sharply higher earnings once its european sales grew standard poor's corp issued an date stock report on applied power giving the stock a bt ranking this report noted applied power's increased earnings for the first months of despite a weakness in worldwide economies the the baird april report listed four categories of positive restructuring moves made by applied power during the previous months staffing reductions consolidation of marketing and management discontinuance of a relatively unproductive business product line and the strengthening of senior management -- - report also noted slightly increased sales for the first months of applied power's fiscal_year and higher pretax income on date baird issued another research note on applied power the baird november report captioned story improving but earnings aren't this report gave a rating of hold-3 higher risk again a recommendation to hold the stock for the applied power stock ’ the baird november report stated positive developments are emerging and cited six points as good news to support a belief that applied power will see its day on date baird issued yet another research note the baird january report for applied power raising applied power's stock's rating to a buy-2 rating the research note stated in pertinent part current business trends are still weak not yet suggesting annual top-line growth of even given that the first quarter will most likely fall short of consensus estimates of dollar_figure-sdollar_figure and the lack of visibility as to any meaningful recovery we are reducing our fiscal_year earnings estimate to dollar_figure and maintaining our hold-3 rating quite simply applied power will not recover until europe and japan improve and aerospace markets at least stabilize applied power is hoping for stability in europe and japan by the end of this year but sees substantial recovery postponed until the period thus applied power while not extremely expensive is not a compelling value while the time to buy applied power will occur before these recoveries actually begin it remains too early financial review the portion captioned management's discussion and analysis of results of operations and financial condition form filed with the securities_and_exchange_commission the quarter ended date states results of continuing operations dollars are in thousands except for per share amounts net_earnings for the first quarter were dollar_figure or dollar_figure per share compared to a loss of dollar_figure or dollar_figure per share in the prior year which included a dollar_figure charge for the cumulative effect of adopting a new accounting pronouncement for postretirement benefits farnings before accounting changes for the first guarter of fiscal were dollar_figure or dollar_figure per share compared to dollar_figure or dollar_figure per share for the same period last year sales for the first quarter of fiscal were dollar_figure down slightly from dollar_figure reported in the same guarter last year due to poor economic conditions results at the company's operations in burope and japan were weak with sales declines from last year of and respectively sales in north america increased over last year sales increases were recorded at gb blectrical power-packer and apitech of and respectively due to poor economic conditions in europe and japan enerpac sales declined from last year first quarter sales at barry controls were lower than the comparable period last year due to reduced demand from aircraft manufacturers as well as the sale of the helicopter product line in the second quarter of fiscal the company's overall gross_profit margin declined from in the first quarter of fiscal to in the most recent guarter reflecting an unfavorable shift in product mix of applied power's for operating_expenses for the first quarter of fiscal were approximately equal with those in the comparable period last year increased engineering costs related to product development and prototypes at barry controls and power-packer were offset by operating efficiencies realized as a result of fiscal restructuring of barry controls interest_expense declined from the first guarter of fiscal due to reductions in outstanding indebtedness and lower market interest rates other-net operating_expenses in fiscal included certain non-recurring gains a dollar_figure net charge was recorded in the guarter ended date to reflect the company's adoption oof sfas no - employers' accounting for postretirement benefits other than pensions liquidity and capital resources cash and cash equivalents totaled dollar_figure at date and dollar_figure at date in order to minimize interest_expense the company intentionally maintains low cash balances and uses available cash to reduce short-term bank borrowings after considering non-cash items and changes in operating_assets and liabilities the company generated dollar_figure of cash in operating activities inthe first three months of fiscal compared with dollar_figure in the comparable prior year period barnings of dollar_figure coupled with non-cash items of dollar_figure generated dollar_figure of cash in the most recent quarter however income_tax payments partially offset this cash generation the company used dollar_figure of cash in investing activities in the first quarter of fiscal the majority of which was utilized for capital expenditures and the acquisition of palmer industries debt was reduced from dollar_figure at date to dollar_figure at date primarily reflecting the application of the datafile sale proceeds against outstanding indebtedness the company's revolving credit agreements expire within the next twelve months accordingly all outstanding indebtedness under such agreements has been included in current maturities of long-term debt in the condensed consolidated balance_sheet the company anticipates either extending these agreements or entering into new facilities prior to their expiration the company anticipates that funds generated from operations and available under short and long-term credit facilities will be adequate to meet anticipated requirements for the foreseeable future postdeath events at the beginning of calendar_year bank one wisconsin trust co bank one was requested to explore the possibility of selling one or more blocks of the applied power stock held by the trust to one or more investors as had been discussed by the trustees at a date meeting and to propose a plan for selling any remaining shares on the open market in a manner that would have a minimal adverse pricing effect on date bank one on behalf of the trust sold big_number shares of the trust's block of applied power stock at a price of dollar_figure per share the shares were sold through cantor fitzgerald co in one or more negotiated trade or trades the transaction results were reported on the nyse the reported nyse high and low trading quotes for applied power on date were dollar_figure per share and dollar_figure per share respectively on date bank one on behalf of the trust sold an additional big_number shares of the trust's block of applied power stock at dollar_figure per share through jefferies co inc jefferies in one or more negotiated trade or trades the transaction results were reported on the nyse the reported nyse high and low trading quotes for applied power on date were dollar_figure5 per share and dollar_figure5 per share respectively on date bank one on behalf of the trust sold the balance of the trust's block of stock big_number shares at dollar_figure per share through jefferies in one or more negotiated trade or trades the transaction results were reported on the nyse the reported nyse high and low trading quotes for applied power on date were dollar_figure5 per share and dollar_figure per share respectively ’ estate_tax_return notice_of_deficiency and petition on schedule g of its estate_tax_return filed date petitioner valued the big_number applied power shares in question as of decedent's date of death at dollar_figure or dollar_figure3 per share claiming a blockage discount of dollar_figure2 per the table below summarizes the trust's sales of its applied power shares applied price previous trade total shares per day date volume sold share high low close close big_number big_number dollar_figure0 dollar_figure0 dollar_figure0 dollar_figure5 dollar_figure5 big_number big_number big_number big_number -- - share’ representing a 24-percent discount from the mean between the highest and lowest quoted selling prices neither an appraisal nor supporting documentation was attached to the estate_tax_return to support the selected blockage discount in connection with an internal_revenue_service irs examination of petitioner's tax_return the estate submitted to the irs a date appraisal prepared by baird's john d emory the emory report which concluded that an 8-percent blockage discount was appropriate or a fair_market_value for the stock of dollar_figure5 per share the estate also submitted an appraisal report prepared on date by robert e kleeman jr of clifton gunderson l l c a certified public accounting and consulting firm the date kleeman report which concluded that a 5-percent discount was appropriate or a fair_market_value for the stock of dollar_figure per share mr kleeman arrived at this conclusion in part by selecting reported blockage discount tax_court cases which he determined to be factually similar to the matter under discussion the discounts in the selected cases ranged from percent to percent the average or mean discount wa sec_26 percent and the median discount was percent mr kleeman averaged the mean and median discount to arrive at the 5-percent discount in obtaining the average discount mr kleeman equally weighted the discount allowed in each of his selected cases in ‘ the return stated the discount to be cents per share obtaining the median discount he selected a value such that half the discounts in his selected cases fell above that value and half below in the notice_of_deficiency mailed on date respondent determined in pertinent part that the reported value of the applied power stock owned by the trust was understated respondent determined that the blockage discount should be dollar_figure5 per share representing a 83-percent discount from the mean between the highest and lowest quoted selling prices applicable to the date of death rather than dollar_figure2 per share as claimed by the estate on the return on date the estate's co-personal representatives filed an amended estate_tax_return requesting a refund on form of dollar_figure in light of the emory and date kleeman reports the personal_representatives determined that the fair_market_value for the big_number shares in issue was dollar_figure based on an dollar_figure per-share valuation in reaching this valuation the personal_representatives determined that a dollar_figure5 per-share blockage discount representing a 5-percent discount from the mean between the highest and lowest quoted selling prices applicable to the date of death was appropriate the date kleeman report was attached to the amended_return in order to substantiate the estate's position ultimate finding of fact the value of the trust's big_number shares of common_stock on the valuation_date was dollar_figure or dollar_figure5 per share this conclusion is based upon the stock's having a per-share date-of- death fair_market_value of dollar_figure5 before application of a cent-per-share or a 3-percent blockage discount opinion the fundamental issue involved herein concerns the appropriate blockage discount if any to be used in valuing the big_number shares at issue on the date of decedent's death petitioner maintains that a 5-percent blockage discount is in order whereas respondent contends in the answer to the petition and in respondent's posttrial brief that no blockage discount is appropriate but if one is then the amount of the discount should not exceed percent we begin our task by reiterating several well-established and often-stated principles first in valuing property for estate_tax purposes the standard for valuation is fair_market_value which is defined as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts 411_us_546 3_f3d_625 2d cir affg tcmemo_1992_478 sec_20_2031-1 estate_tax regs second where shares of stock are the property being valued we look to whether the stock is publicly traded if it is then the price at which the stock is sold on a stock exchange or on the over-the-counter market generally is the best evidence of the stock's value 83_tc_269 -- - 49_tc_108 sec_20_2031-2 estate_tax regs and the stock's fair_market_value is the mean between the highest and lowest quoted selling prices on the valuation_date sec_20_2031-2 estate_tax regs however if as here no sales occurred on the valuation_date fair_market_value is determined by taking a weighted average of the means between the highest and lowest sales on the nearest dates before and after the valuation_date sec_20_2031-2 estate_tax regs here the parties have stipulated that the weighted average mean per-share market price of the stock being valued is dollar_figure5 third where a block of stock could not have been sold on the valuation_date or within a reasonable period’ thereafter without affecting market price a blockage discount is appropriate 151_f2d_102 2d cir affg a memorandum opinion of this court in this regard sec_20_2031-2 estate_tax regs provides in pertinent part determining a reasonable period of time depends on all the facts and circumstances estate of sawade v commissioner tcmemo_1984_626 affd 795_f2d_45 8th cir periods of up to a year have been found to be reasonable id although the periods may be much shorter if factors such as market volatility and time limitations so dictate see eg 2_tc_246 estate of sawade v commissioner supra in certain exceptional cases the size of the block of stock to be valued in relation to the number of shares changing hands in sales may be relevant in determining whether selling prices reflect the fair_market_value of the block of stock to be valued if the executor can show that the block of stock to be valued is so large in relation to the actual sales on the existing market that it could not be liquidated in a reasonable_time without depressing the market the price at which the block could be sold as such outside the usual market as through an underwriter may be a more accurate indication of value than market quotations xk this regulation further states that complete data and support of any blockage discount must be submitted with a taxpayer's return there is no presumption of blockage 187_f2d_962 10th cir affg a memorandum opinion of this court petitioner bears the burden_of_proof in this regard 498_f2d_88 5th cir affg 60_tc_272 maytag v commissioner supra blockage is not a rule_of law but a question of fact if the price obtainable for a block of stock is influenced by the size of the block the existence and extent of this influence must be proven estate of christie v commissioner tcmemo_1974_95 see estate of damon v commissioner supra pincite several factors are helpful in determining the size of an appropriate blockage discount the mean market quotation for the security on the valuation_date the size of the block in relation to the total outstanding_stock the trading activity in the stock on or near the valuation_date the depth and trend of the market for the security and the market - - depth and trend as a whole measured at and after the valuation_date see eg estate of christie v commissioner supra with the foregoing in mind the stage is now set for our consideration of the expert opinions offered by each of the parties in support of their respective positions as to the blockage discount to be herein applied petitioner's expert mr kleeman the individual who wrote a date report discussed supra p was petitioner's expert witness he has an undergraduate degree in accounting is a licensed certified_public_accountant and heads the business valuation practice of the accounting firm of clifton gunderson l l c at the time of trial he held three business valuation designations one each from the american institute of certified public accountants the american society of appraisers and the national association of certified valuation analysts practically all of the to business valuation assignments mr kleeman prepares or reviews every year consist of valuations concerning closely held companies in addition to the work he performed for petitioner mr kleeman participated in a few other assignments involving the application of the blockage discount in determining the value of publicly traded stock mr kleeman prepared his date report for purposes of this trial he therein concluded that a 5-percent blockage discount was appropriate in valuing the stock at issue resulting in a valuation of dollar_figure per share or total of dollar_figure for all the stock at issue in preparing his date report mr kleeman relied on public information available before the date of decedent's death such as the april june and november baird reports the form 10-q filed by applied power with the securities_and_exchange_commission for the quarter ended date the trading prices and volumes of applied power's stock and the relative size of the trust's block of stock to the total issued and outstanding_stock of applied power in preparing his report mr kleeman also considered the emory report the post-date-of-death sales of the block at issue and a select group of reported blockage discount cases mr kleeman prepared a linear regression analysis of the stock's trading volume and prices leading up to the valuation_date in order to forecast how the trust might best sell its stock without seriously depressing the market he concluded that the trust could not dispose_of its block of stock over a reasonable period of time without depressing the stock's market price he assumed that disposal of the big_number shares of stock would have to occur over a period of days in big_number share-per-day increments e twice the average daily trading volumes for november and date and that these sales would result in a price decline of approximately cents per day using these assumptions he determined that the present_value of proceeds from the transactions would be approximately dollar_figure or dollar_figure per share respondent's expert respondent's expert richard l davis a chartered financial analyst is the managing director and senior vice president of the corporate finance department of southwest securities inc an investment banking firm and a member of the nyse mr davis has a master's degree in business administration concentrating in finance the majority of mr davis' assignments over the years have involved securities of publicly traded companies or publicly traded issues of privately held or previously privately held companies mr davis opined that a 3-percent blockage discount is appropriate when applied to the agreed dollar_figure5 per-share price the weighted average mean per-share market price of the stock the 3-percent blockage discount results in a dollar_figure5 per-share valuation or a dollar_figure total value mr davis determined that market activity in the applied power stock on or about the valuation_date was free from abnormal factors and influences thus he concluded that the trading prices for applied power's stock were representative of the stock's fair_market_value mr davis felt that this conclusion was buttressed by the fact that ultimately most of the trust's applied power stock as an investment banker with over years experience mr davis' work is primarily performed in three areas raising capital through public offerings and private placements representing buyers and sellers of companies in mergers and acquisitions and providing financial advisory services valuations and expert testimony in investment banking transactions - - big_number of the big_number shares was sold within days of the date of decedent's death at prices which did not depress the previous day's trading price for the stock he further found support for hi sec_3 3-percent blockage discount conclusion in the fact that all the shares were sold within approximately days after the date of decedent's death at prices somewhat higher than the price before decedent's death mr davis considered the following factors in arriving at his conclusion the shares at issue represented percent of the total shares outstanding relative to applied power's daily trading volume the size of the trust's block represented the number of applied power's shares traded during an average 29-day period during there were no resale restrictions on the block there was moderate volatility with a flat or stable stock price trend the size of the trading float of the stock percent of the shares outstanding the general stock market trend which was stable to moderately rising in the stock in issue traded on nyse the most recent projected_earnings trend of the company which was moderately upward the market price performance of the stock vis-a-vis the general stock market applied power's dividend-paying record the current outlook for the company u s economic trends the number of applied power shareholders as of date including institutions the percentage percent of institutional ownership of the shares of applied power and the stock was a marginable security in determining the blockage discount to be accorded to the trust's stock mr davis tabulated statistics involving days in where more than big_number shares of applied power stock were traded ’ comparing the closing price on each of those days with the previous day's close and noting that the largest down tick trading day wa sec_2 percent while for one of the largest trading volume days there was an up tick of percent factors mr davis stated that taken together the following substantiate his conclusion the close proximity of the sale of all of the trust's stock within months of the valuation_date the number of days only taken to accomplish the disposal of all of the trust's stock and the apparent ease of the sale of all the trust's stock and lack of disruption in the market price of applied power stock the following table demonstrates the market acceptability on each of the days during on which more than big_number shares of applied power common_stock were traded previous price price day dollar percent date volume high low close close change change big_number dollar_figure0 dollar_figure0 dollar_figure5 dollar_figure5 dollar_figure0 -1 big_number big_number --- big_number big_number -1 big_number big_number -0 big_number -2 concluding mr davis opined that the sale of the trust's block of applied power stock when added to the supply of shares regularly coming on the market at the time of decedent's death would have only a moderately depressing effect on the normal pricing of the shares making appropriate a 3-percent blockage discount rebuttals mr kleeman believed that mr davis' 3-percent blockage discount conclusion is based virtually exclusively on information that became available and events that occurred after the valuation_date and that such postdate information and events were not foreseeable as of the valuation_date in mr kleeman's opinion the economic conditions leading to the trust's sales were significantly different than the conditions existing as of the date of decedent's death and were not reasonably foreseeable at that time ie the upgrading of its rating of applied power stock from a hold-3 to a buy-2 rating by baird in date further mr kleeman noted that days before decedent's death baird had rated applied power stock as a higher risk respondent counters mr kleeman's criticism by pointing to mr kleeman's own date report and testimony which according to respondent show that mr kleeman arrived at hi sec_22 5-percent discount figure by performing a price trend analysis for the applied power stock and projecting that trend forward to a post-- date-of-death absorption period respondent further asserts that in preparing his regression analysis mr kleeman made several - - erroneous assumptions 1ie the applied power stock would not be absorbed by the market at a volume greater than twice the stock's average daily trading volume for the months of november and date and the price trend for the applied power stock for the trading days preceding the valuation_date should be projected forward to the trading days following the valuation_date respondent complains that to a large extent mr kleeman's calculation of a 5-percent blockage discount was determined by using selected blockage discount tax cases we also find fault with this approach each case is different and the determination of a blockage discount if any depends upon the particular facts and circumstances involved in obtaining the average discount from these cases mr kleeman weighted the discount allowed in each equally and in obtaining the median discount for the stock of applied power he selected a value such that half the discounts in his selected cases fell above that value and half below responding to mr kleeman's criticism of his report mr davis maintained that he mr davis arrived at a 3-percent blockage discount primarily by considering events occurring before the date of death moreover mr davis maintained that he did not arrive at his blockage discount conclusion by considering post-valuation date sales but rather used those sales to substantiate his conclusion court's analysis and conclusion giving due consideration to the totality of the evidence before us we find mr davis' report to be more reliable than that of mr kleeman we agree with and therefore accept mr davis' analysis we do so for the following reasons first mr davis properly considered the relevant factors the relative size of the trust's block of stock in relationship to the number of shares of stock outstanding the ownership of other blocks of stock current and historical trading volumes of shares of applied power stock and recent company-specific events mr davis also reviewed general economic conditions and securities market trends and sentiment second in determining the size of the blockage discount to be applied mr davis tabulated information relating to eight share-plus-trading days of applied power common_stock in comparing the stock's closing price on each of those days with its previous day's closing price and noted that the largest down tick trading day wa sec_2 percent whereas on one of the largest trading volume days there was an up tick of percent on the basis of this comparison mr davis concluded that only a modest blockage discount would be appropriate we are mindful that as a general_rule only facts known at the valuation_date are considered in determining the property's value however subsequent market activities may provide helpful comparable sales see 94_tc_193 ndollar_figure here we believe the three sales by the trust within months of decedent's death to be relevant and reasonably proximate to the valuation_date this 2-month - - period was in our opinion a reasonable period of time following the valuation_date petitioner failed to show that the market price of the stock on the valuation_date was an inaccurate reflection of the true value of the trust's block of stock the relative size of the block of stock at issue in relation to the amount of applied power stock outstanding plus the monthly and yearly trading volumes for the stock of applied power plus the fact that the entire block of stock was sold within an acceptable period of time after the valuation_date and on trading days suggest that only a minimal blockage discount is warranted in our opinion the depressing effect on the market of the trust's sale of its stock is not commensurate with the 5-percent blockage discount estimate of mr kleeman to summarize we conclude that a 50-cent-per-share or percent blockage discount as advocated by mr davis is warranted herein thus the value of petitioner's big_number applied power common_stock on the valuation_date was dollar_figure or dollar_figure5 per share to reflect concessions and to permit petitioner to claim additional administrative expenses pursuant to sec_2053 decision will be entered under rule
